DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant's remarks filed 3/22/2022 have been fully considered but they are not persuasive.  Applicant’s remarks are more limiting than the claim recitations.  The Examiner reminds the Applicant that only one of the element recitations needs to be met, as best understood, by the Examiner due to the claim construction.  Applicant seems to be arguing both alternative elements A and B.
With respect to Applicant’s remarks directed to Ref. [593], “as the arms are bent” is an effectuated result and interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  Further, the end of the pulls are connected in a slot are curved away from 26, 27; as 26, 27 engages the pulls can be detached to meet the claim as best understood by the claims as broadly currently recited.  In the alternative, as best understood, the pull 24 is fit into a slot which is holding the slider 42 to meet the broad recitation of a slider-holding frame.
Regarding Applicant’s remarks directed to Ref. [438], the Examiner respectfully disagrees.  Applicant’s remarks are more limiting than the claim recitations.  As the legs are connected, legs 20 are elastically deformed inward; additionally, as the legs are disengaged, the legs are elastically deformed inward, meeting the claim limitations of bent in a direction that the locking protrusions approach one another.  The projecting portion 14 meets the broad limitation of “a connecting rod” and when the legs 20 are elastically deformed inward, it is apparent that the base end has a small force acting in the opposite direction (paragraph [0080]).  The Examiner notes that “as the arms are bent” is an effectuated result and interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  
With regards to Applicant’s remarks directed to Ref. [166], the Examiner respectfully disagrees.  Applicant’s remarks are more limiting than the claim recitations.  The Examiner notes Fig. 12, and that the lower leg portions are temporarily widened by the elasticity (column 22, lines 33-34) and then connected together to meet the broad limitation of “approach one another.”  The applicant is holding the prior art to a higher standard than Applicant’s own disclosure and claims.  The Examiner notes that outwardly is contingent on frame of reference; the portions 54, 55 meet the broad limitation of “protruded outwardly . . . into a space between the pair of arms toward a space . . . .”
In response to applicant's argument that combining reference [593] and [438] would prevent pivoting too much or make it practically impossible, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Examiner respectfully disagrees that the combination of references would make the pivoting impossible, as the male and female connection of a latch made of resin is known to one of ordinary skill in the art.
Further interpretation is set forth below in the action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it is unclear what the metes and bounds are of the structure of applicant’s invention; there are two conditions, only one element required of (A) and (B), pertaining to the structure that are written in the alternative, and it is unclear which structure applicant is relying on in Claim 1.  Additionally, the dependent claims requiring a condition A or B being satisfied, may depend on the alternative condition which is unclear if the limitations are still required to be met by the dependent claims.
Claims 5-7 and 10 refer to A, but if the conditions are in the alternative, and B, a slider-holding frame, is relied on, the claims are rendered indefinite.  Claims 11, 12, and 14 refer to B, but it is unclear if structure A was relied upon in claim 1 or if the claim limitations are required to be met if condition A is met.
The Claims are replete with 112 issues and the above is not an exhaustive list.
Claims 2-14 are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Kim (U.S. 6,510,593 B1) [593].
Regarding Claim 1, as best understood, Reference [593] discloses a female part (28, 29) and a male part (24, 27) including a pair of arms (26, 27) respectively provided with locking protrusions (ends of 26, 27), the male part being coupled to the female part in a separable manner, at least one of the female part and the male part being attached to a slider (42, 44) of a slide fastener, wherein the buckle further comprises one of elements consisting of (A) a connecting rod (base of 23, 24) connecting respective base ends of the pair of arms, the connecting rod being deformed to curve away from a space between the locking protrusions of the arms as the arms are bent in a direction that the locking protrusions approach one another; and (B), a slider-holding frame (32, 33, 24) configured to hold the slider; and the pair of arms (arms of 24) having respective base ends connected to the slider-holding frame and extending in a same direction away from the slider-holding frame, and the slider-holding frame including a frame portion protruded  outwardly of the slider held by the slider-holding frame into a space between the pair of arms toward a space between the locking protrusions.
Regarding Claim 11, as best understood, Reference [593] discloses the slider-holding frame further comprises another frame portion (48) that is connected to said frame portion to define an opening.
Regarding Claim 15, Reference [593] discloses a pair of arms respectively provided with locking protrusions; and a connecting rod (base of 26, 27 at 24) connecting respective base ends of the pair of arms, wherein the connecting rod is configured to curve away from a space between the locking protrusions of the arms when the arms are bent such that the locking protrusions approach one another.
Regarding Claim 16, Reference [593] discloses a slider-holding frame (32, 33, 24, 48, top of 42) configured to hold a slider of a slide fastener; and a pair of arms (26, 27) that have respective base ends connected to the slider-holding frame and extend in a same direction from the slider-holding frame and are respectively provided with locking protrusions, the pair of arms being adapted to be bent such that the locking protrusions approach one another, wherein the slider-holding frame includes a frame portion (40 and portions of 32, 33 connected to 40) protruded outwardly of the slider held by the slider-holding frame into a space between the pair of arms toward a space between the locking protrusions.
It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Claims 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Yoshie et al. (U.S. PG Pub. 2008/0178438 A1) [438].
Regarding Claim 15, Reference [438] discloses a pair of arms (20) respectively provided with locking protrusions; and a connecting rod (14, 15) connecting respective base ends of the pair of arms, wherein the connecting rod is deformed to curve away from a space between the locking protrusions of the arms as the arms are bent in a direction that the locking protrusions approach one another.
Regarding Claim 17, Reference [438] discloses comprising a resin-made spring interconnecting the arms.
Regarding Claim 18, Reference [438] discloses wherein the resin-made spring is a belt- like portion that interconnects the locking protrusions of the arms.
Regarding Claim 19, Reference [438] discloses wherein the resin-made spring comprises a pair of sloped belts respectively connected to the locking protrusions and a bottom belt extending to interconnect the sloped belts, and wherein an interspace between the pair of sloped belts gradually increases toward the bottom belt from said space between the locking protrusions.
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over Inukai (U.S. 9,968,166 B2) [166].
Regarding Claim 16, Reference [166] discloses a slider-holding frame (4, 5) configured to hold a slider of a slide fastener; and a pair of arms (52, 53) that have respective base ends connected to the slider-holding frame and extend in a same direction from the slider-holding frame and are respectively provided with locking protrusions (57), the pair of arms being adapted to be bent such that the locking protrusions approach one another, wherein the slider-holding frame includes a frame portion (54, 55) protruded outwardly of the slider held by the slider-holding frame into a space between the pair of arms toward a space between the locking protrusions.
It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 14, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 6,510,593 B1) [593] in view of Yoshie et al. (U.S. PG Pub. 2008/0178438 A1) [438].
Regarding Claim 2, Reference [593] discloses the claimed invention, but does not explicitly disclose a resin-made spring that interconnects the arms.
Nevertheless, Reference [438] teaches a resin-made spring (14, 15)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the spring of Reference [593] with the spring portion taught by Reference [438] in order to have one integral piece for ease of manufacturing purposes.
Regarding Claim 3, the previously made combination of Reference [593] / [438] and reasoning above discloses wherein the resin-made spring is a belt-like portion that interconnects the locking protrusions of the arms.
Regarding Claim 4, the previously made combination of Reference [593] / [438] and reasoning above discloses wherein the resin-made spring comprises a pair of sloped belts respectively connected to the locking protrusions and a bottom belt extending to interconnect the sloped belts, and wherein an interspace between the pair of sloped belts gradually increases toward the bottom belt from said space between the locking protrusions. 
Regarding Claim 5, as best understood, the previously made combination of Reference [593] / [438] and reasoning above discloses in which the buckle further comprises the connecting rod, wherein the male part further comprises a resin-made spring that interconnects the arms, and, wherein the male part is configured as a closed loop-like member by continuous connection of the resin-made spring, the pair of arms, and the connecting rod.
Regarding Claim 6, as best understood, the previously made combination of Reference [593] / [438] and reasoning above discloses wherein the buckle further comprises the connecting rod, wherein the male part is attached, based on winding of a tape or a belt or a cord about the connecting rod, to an article to which the slide fastener is secured.
Regarding Claim 7, as best understood, the previously made combination of Reference [593] / [438] and reasoning above discloses wherein the buckle further comprises the connecting rod, wherein each of the arms comprises an arm main portion and an arm terminal portion, the arm terminal portion being connected to the connecting rod via the arm main portion and being provided with the locking protrusion.
Regarding Claim 8, as best understood, the previously made combination of Reference [593] / [438] and reasoning above discloses wherein the maximum thickness of the connecting rod is less than the maximum thickness of the arm terminal portion provided with the locking protrusion.
Regarding Claim 9, as best understood, the previously made combination of Reference [593] / [438] and reasoning above discloses wherein the arm main portion is a portion to be pushed by a person’s finger, the thickness of the arm main portion being the greatest in the male part in the thickness direction of the buckle male part.
Regarding Claim 14, as best understood, the previously made combination of Reference [593] / [438] and reasoning above discloses wherein the male part further comprises a resin-made spring interconnecting the arms, and the resin-made spring touches the slider-holding frame when the arms are bent to approach one another.
Regarding Claim 17, the previously made combination of Reference [593] / [438] and reasoning of the rejection of claim 2 above discloses further comprising a resin-made spring interconnecting the arms.
Regarding Claim 18, the previously made combination of Reference [593] / [438] and reasoning of the rejection of claim 2 above discloses wherein the resin-made spring is a belt- like portion that interconnects the locking protrusions of the arms.
Regarding Claim 19, the previously made combination of Reference [593] / [438] and reasoning of the rejection of claim 2 above discloses wherein the resin-made spring comprises a pair of sloped belts respectively connected to the locking protrusions and a bottom belt extending to interconnect the sloped belts, and wherein an interspace between the pair of sloped belts gradually increases toward the bottom belt from said space between the locking protrusions.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 6,510,593 B1) [593].
Regarding Claim 10, Reference [593] discloses the claimed invention, but does not explicitly disclose wherein 0.3<(L79/W72)<2.5 is satisfied where L79 indicates a width of the connecting rod in the coupling direction of the female part and the male part, and W72 indicates a width of the arm in the width direction of the male part.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have dimensions of the connecting rod and arm to meet the ratio of the equation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 12, paragraph [0052], line 1, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 20, Reference [593] as applied in the rejection of claim 10 above discloses wherein 0.3<(L79/W72)<2.5 is satisfied where L79 indicates a width of the connecting rod in the coupling direction of the female part and the male part, and W72 indicates a width of the arm in the width direction of the male part.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 6,510,593 B1) [593] in view of Inukai (U.S. 9,968,166 B2) [166].
Regarding Claim 12, Reference [593] discloses the claimed invention, but does not explicitly disclose a support connected to the frame portion via a hanging portion, the slider being sandwiched between the frame portion and the support.
Nevertheless, Reference [166] teaches a support (5, 54, 55).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the base components and cover assembly of Reference [593] with the cover portions 5, 4 as taught by Reference [166] in order to reduce completely encapsulate the slider to make it difficult for a cloth to be jammed in the slider.
Regarding Claim 13, the combination of Reference [593] / [166] discloses wherein the support is shaped to partially match an outer profile of a top wing or a bottom wing of the slider.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshie et al. (U.S. PG Pub. 2008/0178438 A1) [438].
Regarding Claim 20, Reference [438] discloses the claimed invention, but does not explicitly disclose wherein in the case of (A), 0.3<(L79/W72)<2.5 is satisfied where L79 indicates a width of the connecting rod in the coupling direction of the female part and the male part, and W72 indicates a width of the arm in the width direction of the male part.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have dimensions of the connecting rod and arm to meet the ratio of the equation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 12, paragraph [0052], line 1, applicant has not disclosed any criticality for the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677